Citation Nr: 1501966	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  00-16 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia, posttraumatic stress disorder (PTSD), and chronic depression.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Kroes, Senior Counsel
INTRODUCTION

The appellant was associated with the Army National Guard from August 1984 to October 1987 and with the Army Reserve from October 1987 to June 1993 and served on multiple periods of active duty for training.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2000 decision of the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO).  In November 2001, the appellant testified at a personal hearing at the RO.  In June 2003, the appellant testified at a Board hearing at the RO before the undersigned.  Transcripts of these proceedings are of record.  

The appellant's various claims related to schizophrenia, PTSD, and chronic depression are all within the scope of this appeal for service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The claim on appeal was initially remanded by the Board in February 2004.  It was denied by the Board in a June 2007 decision.  The appellant appealed this denial to the United States Court of Appeals for Veterans Claims (Court), which, in a March 2009 memorandum decision, vacated the Board's June 2007 decision and remanded the matter back to the Board.  The Board again remanded the matter in February 2010.  The case has now been returned to the Board for further appellate consideration.  


FINDING OF FACT

The appellant's current psychiatric disorders were not caused or aggravated by and did not have their onset during his periods of training in the National Guard or Army Reserves.  




CONCLUSION OF LAW

The criteria for establishing service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim. 

The duty to notify was satisfied in this case by March 2001, February 2004, April 2005, March 2006, May 2011, and July 2012 letters.  The claim was last readjudicated in July 2014.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the appellant's service treatment records and service personnel records, a VA examination report, private treatment records, Social Security Administration (SSA) records, and hearing testimony.

In addition, the Board notes that the case was remanded in February 2004 and February 2010.  All ordered development has been completed.  The appellant has been provided notice as described above and was afforded an adequate VA examination.  VA has also fulfilled its duty in obtaining service department, private, and SSA records.  Accordingly, the requirements of the remand were ultimately accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Regarding service records, VA has made extensive attempts to obtain any outstanding records.  Of note, the National Personnel Records Center (NPRC) indicated in April 2010 that it had previously sent all service treatment records and that the appellant had no active duty other than for training purposes.  In addition, the entire personnel record was sent to VA in May 2011.  The Defense Personnel Records Information Retrieval System (DPRIS) had no additional records in April 2012.  In June 2010, the Mississippi Adjutant General sent the records in their possession and in September 2010 the Alabama Adjutant General sent the records in their possession.  While inquiries to the U.S. Army Reserve went unanswered, subsequent requests were not made as a June 1993 record from the Army Reserve Personnel Center (documenting the appellant's discharge from the ready reserve) clearly notes that records questions should go to NPRC and the Army will no longer maintain the records.  In September 2010, the Dewitt Army Hospital reported that they did not have records for anyone with the appellant's Social Security Number and date of birth.  It was noted that if the appellant was seen in 1987 the records would be sent to St. Louis.  As the NPRC is located in St. Louis and is the repository for a number of service records, the Board interprets this as a report that the records would be at NPRC.  The U.S. Army Human Resources Command also did not have additional records in December 2011.  Further attempts to obtain records would be futile.  See 38 C.F.R. § 3.159(c)(2).  In a January 2013 letter, VA notified the appellant that VA was unable to obtain his service records and asked that he submit any records in his possession.  The appellant has submitted records.  

To the extent that there may be missing service treatment records, the appellant has stated that he did not seek treatment for a psychiatric disorder during service.  During treatment in April 2002, he relayed that he did not see any type of health professional for emotional problems while he was in the military, and in October 1994 he told a private clinician that this was the first time he received treatment for psychiatric problems.  Simply put, there is no indication any relevant service treatment records have not been associated with the file.  

In an October 2014 statement, the appellant's attorney requested that the appellant be afforded a hearing.  "A hearing on appeal will be granted if an appellant, or an appellant's representative acting on his or her behalf, expresses a desire to appear in person."  38 C.F.R. § 20.700(a) (2014).  The appellant has already been afforded a hearing before the Board on this issue and an additional hearing will not be scheduled. 

The record reflects that at the July 2003 hearing the undersigned explained the issue, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  Neither the appellant nor his attorney has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Given the above, no further action related to the duties to notify and assist is required in this case.  

Analysis

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In this case, the appellant did not service on active duty.  Instead, the entirety of his service was in the National Guard and Army Reserve and consisted of periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106 (West 2014).

The record clearly reflects that the appellant has a current psychiatric disorder; however, the evidence is against a finding that any current psychiatric disorder began during or is otherwise related to military service.  

National Guard and Reserve enlistment examinations in August 1984 and June 1987 reflect normal psychiatric evaluations.  In addition, the appellant denied common symptoms of a psychiatric disorder at the time of the examinations.  Service treatment records show no complaint, diagnosis, or treatment for psychiatric complaints.  In sum, there is no medical evidence of in-service incurrence or aggravation of a psychiatric disorder.  There is also no lay evidence of any in-service treatment for a psychiatric disorder.  During treatment in April 2002, the appellant relayed that he did not see any type of health professional for emotional problems while he was in the military, and in October 1994 he told a private clinician that this was the first time he received treatment for psychiatric problems.  

Regardless of the lack of medical evidence or reports of treatment for a psychiatric disorder during service, the appellant contends that his psychiatric disorder may have started while he was affiliated with the National Guard or Reserves.  

During private treatment in October and November 1994, the appellant reported that his mind had not been right since 1982 when his girlfriend, in his words, "Came up with a baby."  However, more recently the appellant contends that he first observed symptoms of mental illness in June 1987.  He has relayed this in statements (January 1998 claim for benefits; April 2005 statement; May 2011 statement), during treatment and examination (April 2005 VA examination; March 26, 2007 private progress note), and at hearings (Decision Review Officer (DRO) Hearing Tr. at 2; Board Hearing Tr. at 7).  In lay statements received in November and December 2001, respectively, the appellant's mother and brother relayed that by their observation everything was okay for the appellant prior to reenlisting in June 1987.

Considering the appellant's statements in light of his service records, symptoms of his psychiatric disorder did not begin during a period of service.  The appellant did not join the military until 1984; thus, his report of symptoms in 1982 does not establish in-service onset.  

The appellant's statements about symptoms beginning in June 1987 also do not establish in-service onset.  Service records indicate that the appellant was transferred to inactive status in the Army National Guard in November 1986 and then transferred to the Army Reserve in October 1987.  Thus, he would not have participated in ACDUTRA or INACDUTRA in June 1987.  In fact, a Leave and Earning Statement submitted by the appellant reflects that he had no drill performance during the month of June 1987.  The appellant did report for a medical examination to enlist in the Army Reserve on June 29, 1987.  Even if the examination was considered military service, the evidence of record is against a finding that a psychiatric disorder began during service.  

First, a psychiatric evaluation was performed during the June 1987 examination and was normal.  As part of the examination the appellant completed a report of medical history in which he denied having had depression, excessive worry, or nervous trouble of any sort.  Second, in an April 2005 statement, the appellant relayed that shortly after June 29, 1987 he felt something hit him in his front yard that had a spinning sensation.  In this and other statements referenced above, the appellant asserts that his mental health problems began with this incident.  Even assuming the credibility of the appellant's statements, his symptoms did not begin until he was home from his examination and possibly not until the next day or even days later.  While diseases incurred proceeding directly to or returning directly from ACDUTRA and INACDUTRA shall be deemed to have been incurred on ACDUTRA or INACDUTRA, in this case the appellant was already home from training when his symptoms reportedly began.  See 38 U.S.C.A. § 106(d)(1); 38 C.F.R. § 3.6(e).  

The Board notes that it is somewhat unclear when in June 1987 the appellant is claiming his symptoms began.  In a May 2011 statement the appellant reported this event happened about June 28, and as noted above, in April 2005 the appellant reported this incident occurred "[s]hortly after 29 June 87."  During his DRO hearing he testified that he had no symptoms of any kind until after he reenlisted on June 29, 1987.  DRO Hearing Tr. at 4.  Regardless of the exact date he is contending his symptoms began in 1987, for the reasons above the Board finds that such symptoms did not begin during ACDUTRA or INACDUTRA.

Medical records and opinions also support a finding that the appellant's psychiatric disorder had its onset after his military service.    

The first psychiatric treatment of record is in October 1994, when the appellant was admitted after threatening family members.  He was diagnosed with chronic paranoid schizophrenia.  In an April 2005 statement one of the appellant's former coworkers, a nurse, relayed that during the early 1990s the appellant showed signs of being paranoid and had mood swings.  This statement is consistent with the other evidence of record. 

In an August 2000 progress note a private physician wrote that the appellant's psychiatric disorder is just as likely as not caused by his military service.  As no rationale was provided for this opinion it has been afforded no probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008).  

The appellant also requested a medical opinion from Dr. S.J.  During an initial psychiatric examination with Dr. S.J. the appellant attributed his schizophrenia to the military stating that he was being punished for not paying back money.  Doctor S.J. indicated that while the appellant's psychotic break might have occurred while he was in the military, this is something she was unable to determine as she did not have his previous record and he stated that he did not see any type of health professional for emotional problems while he was in the military.  In 2003, Dr. S.J. again stated that it would be difficult for her to say when the onset of psychotic symptoms occurred and noted that she did not have access to his previous psychiatric records.  In February 2004, Dr. S.J. wrote that the appellant discussed situations in the military causing his illness.  According to Dr. S.J. the events really did not seem to have any cause-effect relationship to one another.  She continued that she could not make an opinion regarding the cause of the appellant's psychotic illness or if his military service contributed to or aggravated the psychotic symptoms.  In April 2006 Dr. S.J. reevaluated the appellant and diagnosed adjustment disorder, not otherwise specified, and noted schizophrenia by history.  No opinion as to etiology was offered.  Overall, Dr. S.J. has not linked any current psychiatric disorder to service; thus, these records do not represent evidence in favor of the claim.     

The appellant was provided a VA examination in April 2005.  The examiner noted that the appellant was a poor historian.  The appellant stated that his problems began in 1987 when "I was at home one day I walked outside in the yard and something hit me a presence around me."  Since that time, he felt that everything in his life was turned around or going in reverse until 1997.  The examiner diagnosed schizophrenia, paranoid type, chronic.  The examiner noted that the perceptual experience in 1987 that the appellant described may have been a prodrome of schizophrenia; however, he did not seek any medical attention and there is no formal documentation about what was going on.  Based on the evidence of record the examiner concluded that the appellant's schizophrenia first began when it was psychiatrically diagnosed in 1994.  This opinion is the most probative piece of evidence addressing the onset of a psychiatric disorder.  In rendering the opinion, the examiner took into account the relevant history, including the appellant's statements about symptoms beginning in 1987, yet determined that a disorder did not begin until 1994.  This opinion is adverse to the claim.  

To the extent that the appellant may be alleging that a psychiatric disorder started while he was not on duty but was subsequently aggravated by military duty, the Board notes that where there is a claim based on a period of ACDUTRA or INACDUTRA, the presumption of aggravation is not applicable.  See Smith v. Shinseki, 24 Vet. App. 40, 48 n.7 (2010).  As noted above, treatment records from the appellant's service show no treatment for a psychiatric disorder and the appellant himself has denied seeking treatment for a psychiatric disorder during service.  Thus, service connection on the basis of aggravation must be denied.  

The Board also recognizes that where an appellant served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and psychoses becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1131, 1133 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  In this case, the appellant's only period of service lasting 90 days or more ended in April 1985.  There is no medical evidence reflecting that any psychoses manifested within one year of April 1985 and the appellant's statements put the onset of symptoms in 1987, well outside the one year period.  A psychiatric disorder cannot be presumed incurred during the appellant's service.  

The Board is cognizant that the criteria for establishing service connection for PTSD are different from those for establishing service connection for other psychiatric disorders.  See 38 C.F.R. § 3.304(f) (2014).  In this case, the appellant has not been diagnosed with PTSD and has not clearly articulated an in-service stressor that could have caused PTSD.  Service connection for PTSD is not warranted.

In sum, the most probative evidence reflects that the appellant's psychiatric disorder did not have its onset during military service and is not otherwise related to military service.  The reported onset of symptoms in June 1987 was not during a period of ACDUTRA or INACDUTRA and there is no evidence of a psychiatric disorder present or aggravated during a period of ACDUTRA or INACDUTRA.  Service connection is not warranted.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia, PTSD, and chronic depression, is denied.  


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


